DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-10, 12-18, and 20-23 are pending in this application.

Response to Amendment
This Office Action is in response to applicant’s communication filed on April 20th, 2022. The applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last Office Action, claims 1, 10, and 18 have been amended. Claims 2, 11, and 19 have been canceled. Claims 21-23 have been added. As a result, claims 1, 3-10, 12-18, and 20-23 are pending in this application.
Applicant’s argument to the rejections under 35 U.S.C 101 as being directed to non-statutory subject matter because the claim(s) as a whole are not significantly more than an abstract idea have overcome the rejection. The applicant amended the claims to include “maintaining a transaction log for the single file system transaction, the transaction log comprising information for one or more sub-transactions that were completed in conjunction with said executing, wherein the one or more sub- transactions correspond to at least a portion of the file system operations in the sequence, and wherein at least one of the sequence of file system operations comprises a sequence of multiple sub-transactions”. The applicant provides support of the amended claims on page 2, line 3 to line 6 of the applicant’s specification. Applicant indicated on page 1, line 17 that prior techniques did not log multiple operations in a single transactions. Applicant also provided additional support of the applicant’s specification on page 12, line 23 and page 13, line 30 in which includes examples of multiple operations occurring in single transactions and specify the amended claims are not mental process and that the claims integrate a judicial exception into a practical application. The rejection have been withdrawn due to the arguments filed on April 20th, 2022. 

Response to Arguments
Applicant’s argument, see pg. 8-9, filed on April 20th, 2022, with respect to the rejection of independent claims 1, 10, and 18 as amended under 35 U.S.C 103, where the applicant asserts that the prior arts do not teach or suggest the newly amended claims reciting, "maintaining a transaction log for the single file system transaction, the transaction log comprising information for one or more sub-transactions that were completed in conjunction with said executing, wherein the one or more sub-transactions correspond to at least a portion of the file system operations in the sequence, and wherein at least one of the sequence of file system operations comprises a sequence of multiple sub-transactions" as recited in amended independent claims 1, 10, and 18.  The examiner agreed that the applied reference, Wang, does not teach or suggest the above limitations, therefore the argument have been fully considered and are persuasive. The rejection has been withdrawn in claims 1, 3, 10, 12, 18, and 20. However, upon further consideration, a new ground of rejection is made in view of U.S Patent 9,021,303 issued DeSouter et al. (hereinafter as “DeSouter”) is shown to teach the amended limitation.

DeSouter teaches maintaining a transaction log for the single file system transaction (DeSouter: Col 6, lines 44-51; The writing of the transaction records to the transaction log 47 is significantly faster and more efficient than making...1) writing in an append only fashion to the transaction log 47 is more efficient; 2) multiple changes may be included in a single log transaction), the transaction log comprising information for one or more sub-transactions that were completed in conjunction with said executing (DeSouter: Col 8, lines 4-10; The dataset manager 42 keeps a record of the last transaction record confirmed as actually having been written to the transaction log in the data storage. The first record following this record of the last completed transaction is known as the head of the log. Col 9, lines 15-18; The transaction log includes, for each transaction record, the file system block number of each sub-transaction and the data written to this file system block for each sub-transaction), wherein the one or more sub-transactions correspond to at least a portion of the file system operations in the sequence, and wherein at least one of the sequence of file system operations comprises a sequence of multiple sub-transactions (DeSouter: Col 7, lines 62-64; Each transaction record has a sequence number or timestamp that is unique among all of the records in the log. Col 9, lines 8-15; Each transaction corresponds to a single file system access request received from a client or server application, such as a request for a block write to a specified file, a request to create a new file in a specified directory, a request to set the length of a specified file, and a request to rename a file. Each transaction includes a group of sub-transactions, and each sub-transaction writes data to a specified file system block);

As such, DeSouter teaches maintaining a transaction log for the single file system transaction (DeSouter: Col 6, lines 44-51; The writing of the transaction records to the transaction log 47 is significantly faster and more efficient than making...1) writing in an append only fashion to the transaction log 47 is more efficient; 2) multiple changes may be included in a single log transaction), the transaction log comprising information for one or more sub-transactions that were completed in conjunction with said executing (DeSouter: Col 8, lines 4-10; The dataset manager 42 keeps a record of the last transaction record confirmed as actually having been written to the transaction log in the data storage. The first record following this record of the last completed transaction is known as the head of the log. Col 9, lines 15-18; The transaction log includes, for each transaction record, the file system block number of each sub-transaction and the data written to this file system block for each sub-transaction), wherein the one or more sub-transactions correspond to at least a portion of the file system operations in the sequence, and wherein at least one of the sequence of file system operations comprises a sequence of multiple sub-transactions (DeSouter: Col 7, lines 62-64; Each transaction record has a sequence number or timestamp that is unique among all of the records in the log. Col 9, lines 8-15; Each transaction corresponds to a single file system access request received from a client or server application, such as a request for a block write to a specified file, a request to create a new file in a specified directory, a request to set the length of a specified file, and a request to rename a file. Each transaction includes a group of sub-transactions, and each sub-transaction writes data to a specified file system block);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 9,021,303 issued DeSouter et al. (hereinafter as “DeSouter”) in view of U.S Patent Application Publication 2019/0108341 issued to BEDHAPUDI et al. (hereinafter as “BEDHAPUDI”).
 
	Regarding claim 1, DeSouter teaches executing the sequence of file system operations as a single file system transaction (DeSouter: Col 6, lines 44-51; The writing of the transaction records to the transaction log 47 is significantly faster and more efficient than making...1) writing in an append only fashion to the transaction log 47 is more efficient; 2) multiple changes may be included in a single log transaction. Col 7, lines 57-64; the transaction log is a circular log. In other words, a certain amount of contiguous storage is allocated to the log, and when the process of
appending new transaction records reaches the end of this allocated storage, the process is repeated at the beginning of the allocated storage. Each transaction record has a sequence number or timestamp that is unique among all of the records in the log); and 

maintaining a transaction log for the single file system transaction (DeSouter: Col 6, lines 44-51; The writing of the transaction records to the transaction log 47 is significantly faster and more efficient than making...1) writing in an append only fashion to the transaction log 47 is more efficient; 2) multiple changes may be included in a single log transaction), the transaction log comprising information for one or more sub-transactions that were completed in conjunction with said executing (DeSouter: Col 8, lines 4-10; The dataset manager 42 keeps a record of the last transaction record confirmed as actually having been written to the transaction log in the data storage. The first record following this record of the last completed transaction is known as the head of the log. Col 9, lines 15-18; The transaction log includes, for each transaction record, the file system block number of each sub-transaction and the data written to this file system block for each sub-transaction), wherein the one or more sub-transactions correspond to at least a portion of the file system operations in the sequence, and wherein at least one of the sequence of file system operations comprises a sequence of multiple sub-transactions (DeSouter: Col 7, lines 62-64; Each transaction record has a sequence number or timestamp that is unique among all of the records in the log. Col 9, lines 1-3; FIG. 3 shows a specific example of transactions and subtransactions in records of the transaction log 47 for the case of transactions upon a file in a file system. Col 9, lines 8-15; Each transaction corresponds to a single file system access request received from a client or server application, such as a request for a block write to a specified file, a request to create a new file in a specified directory, a request to set the length of a specified file, and a request to rename a file. Each transaction includes a group of sub-transactions, and each sub-transaction writes data to a specified file system block); wherein

the method is performed by at least one processing device comprising a processor coupled to a memory (DeSouter: Col 6, lines 1-3; The server 21 includes a data processor 31, a network adapter 32 linking the data processor to the data network 20, random access memory 33, program memory 34).  

	DeSouter does not explicitly teach a computer-implemented method comprising: obtaining a sequence of file system operations to be performed on a cloud enabled file system;

	However, BEDHAPUDI teaches a computer-implemented method comprising: obtaining a sequence of file system operations to be performed on a cloud enabled file system (BEDHAPUDI: [0292]; In certain embodiments, the filter driver 314 may intercept data modification operations that include changes, updates, and/or new information (e.g., file creation, file deletion, file modification, file renaming, etc.) with respect to one or more of the application(s) 310. For example, the filter driver 314 may locate, monitor, and/or process one or more of the following with respect to a particular application 310, application type, or group of applications (e.g., some or all of the application(s) 310): file system operations (e.g., file creation, file deletion, file modification, file renaming). [0298]; For example, every time the I/O data 326 and the index data 330 are stored in the respective primary storage devices 318, the I/O data 326 and the index data 330 may also be transmitted to the cloud service 336 for storage. [0320]; At block 604, the anomaly detection engine 320 determines the number of file system operations performed for a given directory or volume); 
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify DeSouter (teaches executing the sequence of file system operations as a single file system transaction and maintaining a transaction log for the single file system transaction, the transaction log 10comprising information for one or more sub-transactions that were completed in conjunction with said executing) with the teachings of BEDHAPUDI (teaches obtaining a sequence of file system operations to be performed on a cloud enabled file system). One of ordinary skill in the art would have been motivated to make such a combination of providing improving the file system in intercepting operations to be placed in a cloud destination would provide more security in monitoring data to detect anomaly (See BEDHAPUDI: [0190]). In addition, the references (DeSouter and BEDHAPUDI) teach features that are directed to analogous art and they are directed to the same field of endeavor as DeSouter and BEDHAPUDI are directed to receiving and recording system operations and migrating the data to the destination according to criteria.
	Regarding claim 3, the modification of DeSouter and BEDHAPUDI teaches claimed invention substantially as claimed, and DeSouter further teaches in response to one or more of a system reboot and a system recovery, determining that at least one sub-transaction corresponding to at least one of the sequence of file operations was not completed (DeSouter: Col 15, 48-57; Transactions comprising sub-transactions in the form of writing a specified constant update to a specified block. (For the sake of brevity, the not-yet-completed transactions in the transaction log will also be referred to simply as the “active” transactions)); and 

discarding the single file system transaction based on the determining (DeSouter: Col 18, lines 52-57; receives confirmation of the write from the data storage, the writeback thread changes the state of the data block back to the state of “recovered and in cache and clean” 186).  

	Regarding claim 10, DeSouter teaches to execute the sequence of file system operations as a single file system transaction (DeSouter: Col 6, lines 44-51; The writing of the transaction records to the transaction log 47 is significantly faster and more efficient than making...1) writing in an append only fashion to the transaction log 47 is more efficient; 2) multiple changes may be included in a single log transaction. Col 7, lines 57-64; the transaction log is a circular log. In other words, a certain amount of contiguous storage is allocated to the log, and when the process of appending new transaction records reaches the end of this allocated storage, the process is repeated at the beginning of the allocated storage. Each transaction record has a sequence number or timestamp that is unique among all of the records in the log); and

 	to maintain a transaction log for the single file system transaction (DeSouter: Col 6, lines 44-51; The writing of the transaction records to the transaction log 47 is significantly faster and more efficient than making...1) writing in an append only fashion to the transaction log 47 is more efficient; 2) multiple changes may be included in a single log transaction), 

the transaction log comprising information for one or more sub-transactions that were completed in conjunction with said executing (DeSouter: Col 8, lines 4-10; The dataset manager 42 keeps a record of the last transaction record confirmed as actually having been written to the transaction log in the data storage. The first record following this record of the last completed transaction is known as the head of the log. Col 9, lines 15-18; The transaction log includes, for each transaction record, the file system block number of each sub-transaction and the data written to this file system block for each sub-transaction), wherein

 	the one or more sub-transactions correspond to at least a portion of the file system operations in the sequence, and wherein at least one of the sequence of file system operations comprises a sequence of multiple sub-transactions (DeSouter: Col 7, lines 62-64; Each transaction record has a sequence number or timestamp that is unique among all of the records in the log. Col 9, lines 1-3; FIG. 3 shows a specific example of transactions and subtransactions in records of the transaction log 47 for the case of transactions upon a file in a file system. Col 9, lines 8-15; Each transaction corresponds to a single file system access request received from a client or server application, such as a request for a block write to a specified file, a request to create a new file in a specified directory, a request to set the length of a specified file, and a request to rename a file. Each transaction includes a group of sub-transactions, and each sub-transaction writes data to a specified file system block).  

	DeSouter does not explicitly teach a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device: -3-120025.01 Confirmation No. 6619to obtain a sequence of file system operations to be performed on a cloud enabled file system.

	However, BEDHAPUDI teaches a non-transitory processor-readable storage medium having stored therein program code of one or more software programs (BEDHAPUDI: [0069]; Any given computing device comprises one or more processors (e.g., CPU and/or single-core or multi-core processors), as well as corresponding non-transitory computer memory (e.g., random-access memory (RAM)) for storing computer programs which are to be executed by the one or more processors), wherein the program code when executed by at least one processing device causes the at least one processing device: -3-120025.01 Confirmation No. 6619 to obtain a sequence of file system operations to be performed on a cloud enabled file system (BEDHAPUDI: [0292]; In certain embodiments, the filter driver 314 may intercept data modification operations that include changes, updates, and/or new information (e.g., file creation, file deletion, file modification, file renaming, etc.) with respect to one or more of the application(s) 310. For example, the filter driver 314 may locate, monitor, and/or process one or more of the following with respect to a particular application 310, application type, or group of applications (e.g., some or all of the application(s) 310): file system operations (e.g., file creation, file deletion, file modification, file renaming). [0298]; For example, every time the I/O data 326 and the index data 330 are stored in the respective primary storage devices 318, the I/O data 326 and the index data 330 may also be transmitted to the cloud service 336 for storage. [0320]; At block 604, the anomaly detection engine 320 determines the number of file system operations performed for a given directory or volume);
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify DeSouter (teaches executing the sequence of file system operations as a single file system transaction and maintaining a transaction log for the single file system transaction, the transaction log 10comprising information for one or more sub-transactions that were completed in conjunction with said executing) with the teachings of BEDHAPUDI (teaches obtaining a sequence of file system operations to be performed on a cloud enabled file system). One of ordinary skill in the art would have been motivated to make such a combination of providing improving the file system in intercepting operations to be placed in a cloud destination would provide more security in monitoring data to detect anomaly (See BEDHAPUDI: [0190]). In addition, the references (DeSouter and BEDHAPUDI) teach features that are directed to analogous art and they are directed to the same field of endeavor as DeSouter and BEDHAPUDI are directed to receiving and recording system operations and migrating the data to the destination according to criteria.
	Regarding claim 12, the modification of DeSouter and BEDHAPUDI teaches claimed invention substantially as claimed, and DeSouter further teaches the at least one processing device is further caused: to determine, in response to one or more of a system reboot and a system recovery, that at least one sub-transaction corresponding to at least one of the sequence of file operations was not completed (DeSouter: Col 15, 48-57; Transactions comprising sub-transactions in the form of writing a specified constant update to a specified block. (For the sake of brevity, the not-yet-completed transactions in the transaction log will also be referred to simply as the “active” transactions)); and

 	to discard the single file system transaction based on the determining (DeSouter: Col 18, lines 52-57; receives confirmation of the write from the data storage, the writeback thread changes the state of the data block back to the state of “recovered and in cache and clean” 186).  

	Regarding claim 18, DeSouter teaches   to execute the sequence of file system operations as a single file system transaction (DeSouter: Col 6, lines 44-51; The writing of the transaction records to the transaction log 47 is significantly faster and more efficient than making...1) writing in an append only fashion to the transaction log 47 is more efficient; 2) multiple changes may be included in a single log transaction. Col 7, lines 57-64; the transaction log is a circular log. In other words, a certain amount of contiguous storage is allocated to the log, and when the process of appending new transaction records reaches the end of this allocated storage, the process is repeated at the beginning of the allocated storage. Each transaction record has a sequence number or timestamp that is unique among all of the records in the log); and

	
Confirmation No. 6619 tr
to maintain a transaction log for the single file system transaction (DeSouter: Col 6, lines 44-51; The writing of the transaction records to the transaction log 47 is significantly faster and more efficient than making...1) writing in an append only fashion to the transaction log 47 is more efficient; 2) multiple changes may be included in a single log transaction),

 the transaction log comprising information for one or more sub-transactions that were completed in conjunction with said executing (DeSouter: Col 8, lines 4-10; The dataset manager 42 keeps a record of the last transaction record confirmed as actually having been written to the transaction log in the data storage. The first record following this record of the last completed transaction is known as the head of the log. Col 9, lines 15-18; The transaction log includes, for each transaction record, the file system block number of each sub-transaction and the data written to this file system block for each sub-transaction), wherein

 the one or more sub-transactions correspond to at least a portion of the file system operations in the sequence, and wherein at least one of the sequence of file system operations comprises a sequence of multiple sub-transactions (DeSouter: Col 7, lines 62-64; Each transaction record has a sequence number or timestamp that is unique among all of the records in the log. Col 9, lines 1-3; FIG. 3 shows a specific example of transactions and subtransactions in records of the transaction log 47 for the case of transactions upon a file in a file system. Col 9, lines 8-15; Each transaction corresponds to a single file system access request received from a client or server application, such as a request for a block write to a specified file, a request to create a new file in a specified directory, a request to set the length of a specified file, and a request to rename a file. Each transaction includes a group of sub-transactions, and each sub-transaction writes data to a specified file system block).  

	DeSouter does not explicitly teach an apparatus comprising: at least one processing device comprising a processor coupled to a memory; the at least one processing device being configured: to obtain a sequence of file system operations to be performed on a cloud enabled file system;

	However, BEDHAPUDI teaches an apparatus comprising: at least one processing device comprising a processor coupled to a memory (BEDHAPUDI: [0069]; Any given computing device comprises one or more processors (e.g., CPU and/or single-core or multi-core processors), as well as corresponding non-transitory computer memory (e.g., random-access memory (RAM)) for storing computer programs which are to be executed by the one or more processors); the at least one processing device being configured: to obtain a sequence of file system operations to be performed on a cloud enabled file system (BEDHAPUDI: [0292]; In certain embodiments, the filter driver 314 may intercept data modification operations that include changes, updates, and/or new information (e.g., file creation, file deletion, file modification, file renaming, etc.) with respect to one or more of the application(s) 310. For example, the filter driver 314 may locate, monitor, and/or process one or more of the following with respect to a particular application 310, application type, or group of applications (e.g., some or all of the application(s) 310): file system operations (e.g., file creation, file deletion, file modification, file renaming). [0298]; For example, every time the I/O data 326 and the index data 330 are stored in the respective primary storage devices 318, the I/O data 326 and the index data 330 may also be transmitted to the cloud service 336 for storage. [0320]; At block 604, the anomaly detection engine 320 determines the number of file system operations performed for a given directory or volume); 
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify DeSouter (teaches executing the sequence of file system operations as a single file system transaction and maintaining a transaction log for the single file system transaction, the transaction log 10comprising information for one or more sub-transactions that were completed in conjunction with said executing) with the teachings of BEDHAPUDI (teaches obtaining a sequence of file system operations to be performed on a cloud enabled file system). One of ordinary skill in the art would have been motivated to make such a combination of providing improving the file system in intercepting operations to be placed in a cloud destination would provide more security in monitoring data to detect anomaly (See BEDHAPUDI: [0190]). In addition, the references (DeSouter and BEDHAPUDI) teach features that are directed to analogous art and they are directed to the same field of endeavor as DeSouter and BEDHAPUDI are directed to receiving and recording system operations and migrating the data to the destination according to criteria.
	Regarding claim 20, the modification of DeSouter and BEDHAPUDI teaches claimed invention substantially as claimed, and DeSouter further teaches the at least one processing device is further configured: to determine, in response to one or more of a system reboot and a system recovery, that at least one sub-transaction corresponding to at least one of the sequence of file operations was not completed (DeSouter: Col 15, 48-57; Transactions comprising sub-transactions in the form of writing a specified constant update to a specified block. (For the sake of brevity, the not-yet-completed transactions in the transaction log will also be referred to simply as the “active” transactions)); and 

to discard the single file system transaction based on the determining (DeSouter: Col 18, lines 52-57; receives confirmation of the write from the data storage, the writeback thread changes the state of the data block back to the state of “recovered and in cache and clean” 186).  

Claims 4-5, 13-14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 9,021,303 issued DeSouter et al. (hereinafter as “DeSouter”) in view of U.S Patent Application Publication 2019/0108341 issued to BEDHAPUDI et al. (hereinafter as “BEDHAPUDI”) in further view of U.S 9,697,219 issued to Wang et al. (hereinafter as "Wang").
 
Regarding claim 4, the modification of DeSouter and BEDHAPUDI teaches claimed invention substantially as claimed, however the modification of DeSouter and BEDHAPUDI does not explicitly teach obtaining the sequence of file system operations to be performed comprises obtaining a logging descriptor for a first one of the file system operations, and wherein said maintaining the transaction log comprises updating the logging descriptor of the first file system operation based on the number of sub-transactions corresponding to the immediate subsequent file system operation.

	Wang teaches obtaining the sequence of file system operations to be performed comprises obtaining a logging descriptor for a first one of the file system operations (Wang: Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34), and wherein 

said maintaining the transaction log comprises updating the logging descriptor of the first file system operation based on the number of sub-transactions corresponding to the immediate subsequent file system operation (Wang: Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34. Col 18, lines 5-12; data storage system logs data associated with each write I/O operation to a transaction log by writing a transaction log header and the data and/or metadata to the transaction log. Further, in at least one embodiment of the current technique, a transaction log descriptor (also referred to herein as "TLD") tracks each modification performed on a set of data blocks and/or metadata blocks that are associated with a write I/O request).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify DeSouter (teaches executing the sequence of file system operations as a single file system transaction and maintaining a transaction log for the single file system transaction, the transaction log 10comprising information for one or more sub-transactions that were completed in conjunction with said executing) with the teachings of BEDHAPUDI (teaches obtaining a sequence of file system operations to be performed on a cloud enabled file system) to further the include the teachings of Wang (teaches maintaining the transaction log comprises updating the logging descriptor of the first file system operation based on the number of sub-transactions corresponding to the immediate subsequent file system operation). One of ordinary skill in the art would have been motivated to make such a combination of providing improving the file system’s performance, reliability, and recovery of the file system (See Wang: Col 4, lines 32-34). In addition, the references (DeSouter, BEDHAPUDI, and Wang) teach features that are directed to analogous art and they are directed to the same field of endeavor as DeSouter, BEDHAPUDI, and Wang are directed to receiving and recording system operations and migrating the data to the destination according to criteria.
	Regarding claim 5, the modification of DeSouter, BEDHAPUDI, and Wang teaches claimed invention substantially as claimed, and Wang further teaches 
issuing a commit of the logging descriptor to said cloud enabled file system (Wang: Col 15, lines 46-51; The client sends the request for an acknowledgement of completion of the I/O request, and the request to commit the data to a storage device. The data storage system provides the acknowledgement to the client indicating that the I/O request has completed successfully), wherein

 	the commit indicates a completion of the plurality of file system operations in the sequence (Wang: Col 15, lines 46-51; The client sends the request for an acknowledgement of completion of the I/O request, and the request to commit the data to a storage device. The data storage system provides the acknowledgement to the client indicating that the I/O request has completed successfully).  

	Regarding claim 13, the modification of DeSouter and BEDHAPUDI teaches claimed invention substantially as claimed, however the modification of DeSouter and BEDHAPUDI does not explicitly teach obtaining the sequence of file system operations to be performed comprises obtaining a logging descriptor for a first one of the file system operations, and wherein said maintaining the transaction log comprises updating the logging descriptor of the first file system operation based on the number of sub-transactions corresponding to the immediate subsequent file system operation.

	Wang teaches obtaining the sequence of file system operations to be performed comprises obtaining a logging descriptor for a first one of the file system operations (Wang: Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34), and wherein said

 	maintaining the transaction log comprises updating the logging descriptor of the first file system operation based on the number of sub-transactions corresponding to the immediate subsequent file system operation (Wang: Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34. Col 18, lines 5-12; data storage system logs data associated with each write I/O operation to a transaction log by writing a transaction log header and the data and/or metadata to the transaction log. Further, in at least one embodiment of the current technique, a transaction log descriptor (also referred to herein as "TLD") tracks each modification performed on a set of data blocks and/or metadata blocks that are associated with a write I/O request).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify DeSouter (teaches executing the sequence of file system operations as a single file system transaction and maintaining a transaction log for the single file system transaction, the transaction log 10comprising information for one or more sub-transactions that were completed in conjunction with said executing) with the teachings of BEDHAPUDI (teaches obtaining a sequence of file system operations to be performed on a cloud enabled file system) to further the include the teachings of Wang (teaches maintaining the transaction log comprises updating the logging descriptor of the first file system operation based on the number of sub-transactions corresponding to the immediate subsequent file system operation). One of ordinary skill in the art would have been motivated to make such a combination of providing improving the file system’s performance, reliability, and recovery of the file system (See Wang: Col 4, lines 32-34). In addition, the references (DeSouter, BEDHAPUDI, and Wang) teach features that are directed to analogous art and they are directed to the same field of endeavor as DeSouter, BEDHAPUDI, and Wang are directed to receiving and recording system operations and migrating the data to the destination according to criteria.
	Regarding claim 14, the modification of DeSouter, BEDHAPUDI, and Wang teaches claimed invention substantially as claimed, and Wang further teaches
the at least one processing device is further caused: to issue a commit of the logging descriptor to said cloud enabled file system (Wang: Col 15, lines 46-51; The client sends the request for an acknowledgement of completion of the I/O request, and the request to commit the data to a storage device. The data storage system provides the acknowledgement to the client indicating that the I/O request has completed successfully), wherein 

the commit indicates a completion of the plurality of file system operations in the sequence (Wang: Col 15, lines 46-51; The client sends the request for an acknowledgement of completion of the I/O request, and the request to commit the data to a storage device. The data storage system provides the acknowledgement to the client indicating that the I/O request has completed successfully).  

	Regarding claim 21, the modification of DeSouter and BEDHAPUDI teaches claimed invention substantially as claimed, however the modification of DeSouter and BEDHAPUDI does not explicitly teach obtaining the sequence of file system operations to be performed comprises obtaining a logging descriptor for a first one of the file system operations, and wherein said maintaining the transaction log comprises updating the logging descriptor of the first file system operation based on the number of sub-transactions corresponding to the immediate subsequent file system operation.

	Wang teaches obtaining the sequence of file system operations to be performed comprises obtaining a logging descriptor for a first one of the file system operations (Wang: Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34), and wherein 

said maintaining the transaction log comprises updating the logging descriptor of the first file system operation based on the number of sub-transactions corresponding to the immediate subsequent file system operation (Wang: Col 14, lines 23-27; Further, transaction log 130 provides a set of interfaces for storing a data and/or metadata block in a nonvolatile memory and maintaining a transaction log descriptor (e.g., data log descriptor) associated with the data and/or metadata block in a volatile memory of file server 34. Col 18, lines 5-12; data storage system logs data associated with each write I/O operation to a transaction log by writing a transaction log header and the data and/or metadata to the transaction log. Further, in at least one embodiment of the current technique, a transaction log descriptor (also referred to herein as "TLD") tracks each modification performed on a set of data blocks and/or metadata blocks that are associated with a write I/O request).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify DeSouter (teaches executing the sequence of file system operations as a single file system transaction and maintaining a transaction log for the single file system transaction, the transaction log 10comprising information for one or more sub-transactions that were completed in conjunction with said executing) with the teachings of BEDHAPUDI (teaches obtaining a sequence of file system operations to be performed on a cloud enabled file system) to further the include the teachings of Wang (teaches maintaining the transaction log comprises updating the logging descriptor of the first file system operation based on the number of sub-transactions corresponding to the immediate subsequent file system operation). One of ordinary skill in the art would have been motivated to make such a combination of providing improving the file system’s performance, reliability, and recovery of the file system (See Wang: Col 4, lines 32-34). In addition, the references (DeSouter, BEDHAPUDI, and Wang) teach features that are directed to analogous art and they are directed to the same field of endeavor as DeSouter, BEDHAPUDI, and Wang are directed to receiving and recording system operations and migrating the data to the destination according to criteria.
	Regarding claim 22, the modification of DeSouter, BEDHAPUDI, and Wang teaches claimed invention substantially as claimed, and Wang further teaches
the at least one processing device is further configured: to issue a commit of the logging descriptor to said cloud enabled file system (Wang: Col 15, lines 46-51; The client sends the request for an acknowledgement of completion of the I/O request, and the request to commit the data to a storage device. The data storage system provides the acknowledgement to the client indicating that the I/O request has completed successfully), wherein 

the commit indicates a completion of the plurality of file system operations in the sequence (Wang: Col 15, lines 46-51; The client sends the request for an acknowledgement of completion of the I/O request, and the request to commit the data to a storage device. The data storage system provides the acknowledgement to the client indicating that the I/O request has completed successfully).  

Claims 6-8, 15-17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent 9,021,303 issued DeSouter et al. (hereinafter as “DeSouter”) in view of U.S Patent Application Publication 2019/0108341 issued to BEDHAPUDI et al. (hereinafter as “BEDHAPUDI”) in further view of U.S Patent 7,685,177 issued to Hagerstrom et al. (hereinafter as “Hagerstrom”).

Regarding claim 6, the modification of DeSouter and BEDHAPUDI teaches claimed invention substantially as claimed, however the modification of DeSouter and BEDHAPUDI does not explicitly teach the cloud enabled file system is maintained on a local storage array and comprises at least one stub file that is indicative of a location of an object in a cloud storage system, the object comprising data related to a file previously sent from the local storage array to the cloud storage system.

	Hagerstrom teaches the cloud enabled file system is maintained on a local storage array and comprises at least one stub file that is indicative of a location of an object in a cloud storage system (Hagerstrom: Col 4, lines 66-67 and Col 5, lines 1-3; Location addressable storage is the typical storage scheme employed by most local and networked storage devices, where each element of data is stored onto a physical medium, and its location is recorded for later use. Col 6, lines 51-62; As described previously, the references associated with the placeholder files 202 and 204 and the secondary file 212 may be referred to as the offline references and the online references, respectively. For example, in an embodiment where location addressable storage is employed, the references 214 and 216 may include pointers that describe the location (e.g., directory path and filename) of the corresponding placeholder file 202 and 204 or secondary file 212 being referenced), 

the object comprising data related to a file previously sent from the local storage array to the cloud storage system (Hagerstrom: Col 14, lines 42-48; For secondary storage devices that implement content addressable storage, validly pointing to a secondary file can include that the offline reference of the placeholder file contains a content address of the secondary file that was previously identified in the file identification data of the secondary file. Each placeholder file can be analyzed to determine whether it validly references a secondary file).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify DeSouter (teaches executing the sequence of file system operations as a single file system transaction and maintaining a transaction log for the single file system transaction, the transaction log 10comprising information for one or more sub-transactions that were completed in conjunction with said executing) with the teachings of BEDHAPUDI (teaches obtaining a sequence of file system operations to be performed on a cloud enabled file system) to further the include the teachings of Hagerstrom (teaches maintained on a local storage array and comprises at least one stub file that is indicative of a location of an object in a cloud storage system, the object comprising data related to a file previously sent from the local storage array to the cloud storage system). One of ordinary skill in the art would have been motivated to make such a combination of providing improving the file system by locating and resolving orphan files (See Hagerstrom: Col 7, lines 25-28). In addition, the references (DeSouter, BEDHAPUDI, and Hagerstrom) teach features that are directed to analogous art and they are directed to the same field of endeavor as DeSouter, BEDHAPUDI, and Hagerstrom are directed to receiving and recording system operations and migrating the data to the destination according to criteria.
	Regarding claim 7, the modification of DeSouter, BEDHAPUDI, and Hagerstrom teaches claimed invention substantially as claimed, and Hagerstrom further teaches maintaining, by the local storage array, a first database comprising hard links corresponding to the at least one stub file (Hagerstrom: Col 9, lines 44-50; In another embodiment, one of the primary storage device or secondary storage device employs a content addressable storage scheme, such that the location and content of the primary files are defined by content addresses, while the other employs location addressable storage. Col 9, lines 52-56; The information contained in the online reference, offline reference, and file identification data and how that information is accessed differs depending on the storage scheme employed by the primary storage and/or secondary storage. Col 9, lines 57-61; The method 400 includes, at 402, identifying a placeholder file on a primary storage device. In one embodiment, file management module 119 can perform an item by item scan of each placeholder file in the primary storage 104 before proceeding to the next step); and 

maintaining a second database comprising at least one hard link corresponding to at least one further stub file (Hagerstrom: Col 9, lines 44-50; In another embodiment, one of the primary storage device or secondary storage device employs a content addressable storage scheme, such that the location and content of the primary files are defined by content addresses, while the other employs location addressable storage. Col 9, lines 52-56; The information contained in the online reference, offline reference, and file identification data and how that information is accessed differs depending on the storage scheme employed by the primary storage and/or secondary storage. Col 9, lines 66-67 and Col 10, lines 1-5; At 404, the method includes identifying a secondary file on a secondary storage device related to the placeholder file. In one embodiment, the secondary file can be identified via an offline reference on the placeholder file, using path information where the secondary storage uses location addressable storage or content address information where the secondary storage employs content addressable storage), wherein

 	the at least one further stub file was one of: previously deleted from said cloud enabled file system, and previously rehydrated with data from a corresponding object in the cloud storage system (Hagerstrom: Col 7, lines 19-25; However, when placeholder files 108, 202 and 204 are removed, renamed or restored from backup, or when the secondary files 110 and 212 are recalled from secondary storage 106 to primary storage 104, inconsistencies may develop in the relationships between the files on the primary and secondary storage devices, thereby resulting in “missing parent” and/or “orphan” files. Col 11, lines 26-35; Originally, the scenario shown in FIG. 5A included a placeholder file 508 which was created in the primary storage device 104 when a data file (not shown) was migrated to secondary storage 106, thus creating the secondary file 510. As described previously, the placeholder file 508 was created with an offline reference (not shown) for identifying the secondary file 510, and the secondary file is associated with an online reference 516 for identifying the physical address or content address of the placeholder file 508. In this example, a user or client has deleted the placeholder file 508 from the primary storage device 104, as indicated by the cross 522 placed over the placeholder file 508. Col 11, lines 41-43; Therefore, the orphan manager 122 of FIG. 1 recognizes the secondary file 510 as an “orphan file”, and marks the secondary file for deletion).  

	Regarding claim 8, the modification of DeSouter, BEDHAPUDI, and Hagerstrom teaches claimed invention substantially as claimed, and Hagerstrom further teaches the plurality of file system operations corresponds to one of: deleting a stub file from the cloud enabled file system (Hagerstrom: Col 7, lines 66-67 and Col  8, lines 1-2; When the placeholder file 308 a is moved to placeholder file 308 b, its location changes. Thus, the online reference 316 of the secondary file 310 no longer identifies the correct online path of the placeholder file 308 b. Col 9, lines 18-23; In yet another example, a user may delete a placeholder file, and later restore the deleted placeholder file from a backup location. When the placeholder file is restored, it may be restored with a content address or physical address that is not identified by the online reference of the corresponding secondary file);

 	rehydrating a stub file in the cloud enabled file system with data from an object stored in the cloud storage system (Hagerstrom: Col 7, lines 19-25; However, when placeholder files 108, 202 and 204 are removed, renamed or restored from backup, or when the secondary files 110 and 212 are recalled from secondary storage 106 to primary storage 104, inconsistencies may develop in the relationships between the files on the primary and secondary storage devices, thereby resulting in “missing parent” and/or “orphan” files); and

 	executing an orphan management process to remove orphaned files in the cloud enabled file system (Hagerstrom: Col 11, lines 20-26; A secondary scan is performed to locate and/or eliminate orphan files from the secondary storage device 106. In general, orphan files are secondary files 110 residing on secondary storage 106 that are no longer needed in order for the system 100 to function properly. FIG. 5A is provided by way of example to illustrate one scenario in which an orphan secondary file may result).  

	Regarding claim 15, the modification of DeSouter and BEDHAPUDI teaches claimed invention substantially as claimed, however the modification of DeSouter and BEDHAPUDI does not explicitly teach the cloud enabled file system is maintained on a local storage array and comprises at least one stub file that is indicative of a location of an object in a cloud storage system, the object comprising data related to a file previously sent from the local storage array to the cloud storage system.

	Hagerstrom teaches the cloud enabled file system is maintained on a local storage array and comprises at least one stub file that is indicative of a location of an object in a cloud storage system (Hagerstrom: Col 4, lines 66-67 and Col 5, lines 1-3; Location addressable storage is the typical storage scheme employed by most local and networked storage devices, where each element of data is stored onto a physical medium, and its location is recorded for later use. Col 6, lines 51-62; As described previously, the references associated with the placeholder files 202 and 204 and the secondary file 212 may be referred to as the offline references and the online references, respectively. For example, in an embodiment where location addressable storage is employed, the references 214 and 216 may include pointers that describe the location (e.g., directory path and filename) of the corresponding placeholder file 202 and 204 or secondary file 212 being referenced), the object comprising data related to a file previously sent from the local storage array to the cloud storage system (Hagerstrom: Col 14, lines 42-48; For secondary storage devices that implement content addressable storage, validly pointing to a secondary file can include that the offline reference of the placeholder file contains a content address of the secondary file that was previously identified in the file identification data of the secondary file. Each placeholder file can be analyzed to determine whether it validly references a secondary file).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify DeSouter (teaches executing the sequence of file system operations as a single file system transaction and maintaining a transaction log for the single file system transaction, the transaction log 10comprising information for one or more sub-transactions that were completed in conjunction with said executing) with the teachings of BEDHAPUDI (teaches obtaining a sequence of file system operations to be performed on a cloud enabled file system) to further the include the teachings of Hagerstrom (teaches maintained on a local storage array and comprises at least one stub file that is indicative of a location of an object in a cloud storage system, the object comprising data related to a file previously sent from the local storage array to the cloud storage system). One of ordinary skill in the art would have been motivated to make such a combination of providing improving the file system by locating and resolving orphan files (See Hagerstrom: Col 7, lines 25-28). In addition, the references (DeSouter, BEDHAPUDI, and Hagerstrom) teach features that are directed to analogous art and they are directed to the same field of endeavor as DeSouter, BEDHAPUDI, and Hagerstrom are directed to receiving and recording system operations and migrating the data to the destination according to criteria.
	Regarding claim 16, the modification of DeSouter, BEDHAPUDI, and Hagerstrom teaches claimed invention substantially as claimed, and Hagerstrom further teaches maintaining, by the local storage array, a first database comprising hard links corresponding to the at least one stub file (Hagerstrom: Col 9, lines 44-50; In another embodiment, one of the primary storage device or secondary storage device employs a content addressable storage scheme, such that the location and content of the primary files are defined by content addresses, while the other employs location addressable storage. Col 9, lines 52-56; The information contained in the online reference, offline reference, and file identification data and how that information is accessed differs depending on the storage scheme employed by the primary storage and/or secondary storage. Col 9, lines 57-61; The method 400 includes, at 402, identifying a placeholder file on a primary storage device. In one embodiment, file management module 119 can perform an item by item scan of each placeholder file in the primary storage 104 before proceeding to the next step); and
 	maintaining a second database comprising at least one hard link corresponding to at least one further stub file (Hagerstrom: Col 9, lines 44-50; In another embodiment, one of the primary storage device or secondary storage device employs a content addressable storage scheme, such that the location and content of the primary files are defined by content addresses, while the other employs location addressable storage. Col 9, lines 52-56; The information contained in the online reference, offline reference, and file identification data and how that information is accessed differs depending on the storage scheme employed by the primary storage and/or secondary storage. Col 9, lines 66-67 and Col 10, lines 1-5; At 404, the method includes identifying a secondary file on a secondary storage device related to the placeholder file. In one embodiment, the secondary file can be identified via an offline reference on the placeholder file, using path information where the secondary storage uses location addressable storage or content address information where the secondary storage employs content addressable storage), wherein

 	the at least one further stub file was one of: previously deleted from said cloud enabled file system, and previously rehydrated with data from a corresponding object in the cloud storage system (Hagerstrom: Col 7, lines 19-25; However, when placeholder files 108, 202 and 204 are removed, renamed or restored from backup, or when the secondary files 110 and 212 are recalled from secondary storage 106 to primary storage 104, inconsistencies may develop in the relationships between the files on the primary and secondary storage devices, thereby resulting in “missing parent” and/or “orphan” files. Col 11, lines 26-35; Originally, the scenario shown in FIG. 5A included a placeholder file 508 which was created in the primary storage device 104 when a data file (not shown) was migrated to secondary storage 106, thus creating the secondary file 510. As described previously, the placeholder file 508 was created with an offline reference (not shown) for identifying the secondary file 510, and the secondary file is associated with an online reference 516 for identifying the physical address or content address of the placeholder file 508. In this example, a user or client has deleted the placeholder file 508 from the primary storage device 104, as indicated by the cross 522 placed over the placeholder file 508. Col 11, lines 41-43; Therefore, the orphan manager 122 of FIG. 1 recognizes the secondary file 510 as an “orphan file”, and marks the secondary file for deletion).  

	Regarding claim 17, the modification of DeSouter, BEDHAPUDI, and Hagerstrom teaches claimed invention substantially as claimed, and Hagerstrom further teaches the plurality of file system operations corresponds to one of: deleting a stub file from the cloud enabled file system (Hagerstrom: Col 7, lines 66-67 and Col  8, lines 1-2; When the placeholder file 308 a is moved to placeholder file 308 b, its location changes. Thus, the online reference 316 of the secondary file 310 no longer identifies the correct online path of the placeholder file 308 b. Col 9, lines 18-23; In yet another example, a user may delete a placeholder file, and later restore the deleted placeholder file from a backup location. When the placeholder file is restored, it may be restored with a content address or physical address that is not identified by the online reference of the corresponding secondary file); 

rehydrating a stub file in the cloud enabled file system with data from an object stored in the cloud storage system (Hagerstrom: Col 7, lines 19-25; However, when placeholder files 108, 202 and 204 are removed, renamed or restored from backup, or when the secondary files 110 and 212 are recalled from secondary storage 106 to primary storage 104, inconsistencies may develop in the relationships between the files on the primary and secondary storage devices, thereby resulting in “missing parent” and/or “orphan” files); and 

executing an orphan management process to remove orphaned files in the cloud enabled file system (Hagerstrom: Col 11, lines 20-26; A secondary scan is performed to locate and/or eliminate orphan files from the secondary storage device 106. In general, orphan files are secondary files 110 residing on secondary storage 106 that are no longer needed in order for the system 100 to function properly. FIG. 5A is provided by way of example to illustrate one scenario in which an orphan secondary file may result).  

	Regarding claim 23, the modification of DeSouter and BEDHAPUDI teaches claimed invention substantially as claimed, however the modification of DeSouter and BEDHAPUDI does not explicitly teach the cloud enabled file system is maintained on a local storage array and comprises at least one stub file that is indicative of a location of an object in a cloud storage system, the object comprising data related to a file previously sent from the local storage array to the cloud storage system.

	Hagerstrom teaches the cloud enabled file system is maintained on a local storage array and comprises at least one stub file that is indicative of a location of an object in a cloud storage system (Hagerstrom: Col 4, lines 66-67 and Col 5, lines 1-3; Location addressable storage is the typical storage scheme employed by most local and networked storage devices, where each element of data is stored onto a physical medium, and its location is recorded for later use. Col 6, lines 51-62; As described previously, the references associated with the placeholder files 202 and 204 and the secondary file 212 may be referred to as the offline references and the online references, respectively. For example, in an embodiment where location addressable storage is employed, the references 214 and 216 may include pointers that describe the location (e.g., directory path and filename) of the corresponding placeholder file 202 and 204 or secondary file 212 being referenced), 

the object comprising data related to a file previously sent from the local storage array to the cloud storage system (Hagerstrom: Col 14, lines 42-48; For secondary storage devices that implement content addressable storage, validly pointing to a secondary file can include that the offline reference of the placeholder file contains a content address of the secondary file that was previously identified in the file identification data of the secondary file. Each placeholder file can be analyzed to determine whether it validly references a secondary file).
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify DeSouter (teaches executing the sequence of file system operations as a single file system transaction and maintaining a transaction log for the single file system transaction, the transaction log 10comprising information for one or more sub-transactions that were completed in conjunction with said executing) with the teachings of BEDHAPUDI (teaches obtaining a sequence of file system operations to be performed on a cloud enabled file system) to further the include the teachings of Hagerstrom (teaches maintained on a local storage array and comprises at least one stub file that is indicative of a location of an object in a cloud storage system, the object comprising data related to a file previously sent from the local storage array to the cloud storage system). One of ordinary skill in the art would have been motivated to make such a combination of providing improving the file system by locating and resolving orphan files (See Hagerstrom: Col 7, lines 25-28). In addition, the references (DeSouter, BEDHAPUDI, and Hagerstrom) teach features that are directed to analogous art and they are directed to the same field of endeavor as DeSouter, BEDHAPUDI, and Hagerstrom are directed to receiving and recording system operations and migrating the data to the destination according to criteria.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent 9,021,303 issued DeSouter et al. (hereinafter as “DeSouter”) in view of U.S Patent Application Publication 2019/0108341 issued to BEDHAPUDI et al. (hereinafter as “BEDHAPUDI”) in further view of U.S Patent 9,305,071 issued to Bono et al. (hereinafter as “Bono”).

Regarding claim 9, the modification of DeSouter and BEDHAPUDI teaches claimed invention substantially as claimed, however the modification of DeSouter and BEDHAPUDI does not explicitly teach the cloud enabled file system comprises a UFS64 file system.

	Bono teaches the cloud enabled file system comprises a UFS64 file system (Bono: Col 17, lines 21-26; Likewise, arrow 820(FS2) in FIG. 7 illustrates copying of the data from “/FS2” of the source VSP 804(S) and storing the copied data in “/FS2” of the destination VSP 804(D). It should be understood that, during this copy activity, the copied data is stored in the new file system format (e.g., UFS-64)).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify DeSouter (teaches executing the sequence of file system operations as a single file system transaction and maintaining a transaction log for the single file system transaction, the transaction log 10comprising information for one or more sub-transactions that were completed in conjunction with said executing) with the teachings of BEDHAPUDI (teaches obtaining a sequence of file system operations to be performed on a cloud enabled file system) to further the include the teachings of Bono (teaches the cloud enabled file system comprises a UFS64 file system). One of ordinary skill in the art would have been motivated to make such a combination of providing improving the file system in intercepting operations to be placed in a cloud destination would provide more security in monitoring data to detect anomaly (See Bono: Col 11, lines 28-40). In addition, the references (DeSouter, BEDHAPUDI, and Bono) teach features that are directed to analogous art and they are directed to the same field of endeavor as DeSouter, BEDHAPUDI, and Bono are directed to receiving and recording system operations and migrating the data to the destination according to criteria.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent 9,311,333 issued to Pawar et al. (hereinafter as “Pawar”) teaches managing files of file systems and utilizing group transaction records for indirect data block of a file of the file system.
U.S Patent 9,442,955 issued to Pawar et al. (hereinafter as “Pawar”) teaches managing delete operations in files of the file system and determining the block of a file is deleted and removing the data block that is removed from the list. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
8/1/2022
/ANDREW N HO/Examiner
Art Unit 2162 


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162